UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2106


CHARLES A. BROWN,

                 Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:13-cv-00096-GCM)


Submitted:   January 26, 2016               Decided:   February 9, 2016


Before GREGORY    and   FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Charlotte W. Hall, CHARLES T. HALL LAW FIRM, Raleigh, North
Carolina, for Appellant.  Jill W. Rose, Acting United States
Attorney, Charlotte, North Carolina; John J. Engel, Special
Assistant United States Attorney, Boston, Massachusetts, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles       A.     Brown    appeals        the    district        court’s    order

upholding the Commissioner’s denial of Brown’s applications for

disability insurance benefits and supplemental security income.

On appeal, Brown primarily argues that the district violated

Radford v. Colvin, 734 F.3d 288 (4th Cir. 2013), when affirming

the administrative law judge’s (ALJ) finding that Brown’s heart

condition does not meet or equal the criteria of Listing 4.04C.

Specifically,        Brown    contends       that    the     ALJ    failed     to    explain

sufficiently his finding that Brown’s impairment does not meet

or equal the Listing criteria and that the district court erred

by mining facts from the medical record to support the ALJ’s

decision.      We agree that the ALJ’s explanation was inadequate

and that the district court erred in its analysis.                            Accordingly,

we vacate the district court’s judgment and direct the court to

remand the case to the agency for further proceedings consistent

with this opinion.

       “We   will         affirm    the     Social        Security     Administration’s

disability determination when an ALJ has applied correct legal

standards      and     the    ALJ’s       factual    findings        are    supported    by

substantial evidence.”              Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir.   2015)      (internal        quotation      marks    omitted).          “Substantial

evidence     is      that    which    a     reasonable       mind     might    accept    as

adequate to support a conclusion.                     It consists of more than a

                                              2
mere     scintilla       of        evidence        but        may    be        less         than     a

preponderance.”         Pearson v. Colvin, ___ F.3d ___, No. 14-2255,

2015 WL 9204335, at *3 (4th Cir. Dec. 17, 2015) (citation and

internal     quotation         marks     omitted).              We      do      not         “reweigh

conflicting evidence[] [or] make credibility determinations” in

evaluating       whether       a     decision      is     supported          by      substantial

evidence;        rather,           “[w]here       conflicting             evidence            allows

reasonable    minds      to    differ,”       we    defer       to     the     Commissioner’s

decision.     Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(internal quotation marks omitted).

       The Commissioner uses a five-step process to evaluate a

disability claim.             20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)

(2015).      Pursuant to this process, the Commissioner asks, in

sequence, whether the claimant: (1) worked during the alleged

period of disability; (2) had a severe impairment; (3) had an

impairment       that    met       or   equaled         the    severity         of      a     listed

impairment;      (4)    could       return    to    his       past   relevant           work;      and

(5) if    not,     could      perform     any      other        work      in      the       national

economy.     Id.       The claimant bears the burden of proof at Steps

One through Four, but the burden shifts to the Commissioner at

Step Five.         Pearson, 2015 WL 9204335, at *3.                            If a decision

regarding disability can be made at any step of the process,

however,    the     inquiry         ceases.        20    C.F.R.        §§    404.1520(a)(4),

416.920(a)(4).

                                              3
      Brown argues that the ALJ’s Step Three analysis was grossly

inadequate     under   our    holding     in      Radford.       In     explaining        his

decision at Step Three — that Brown’s heart condition does not

meet or equal the level of severity of Listing 4.04C — the ALJ

stated only that:

      The medical evidence of record does not establish the
      presence of objective findings that would meet or
      equal any impairment listed in the Listing of
      Impairments as found in Appendix 1, Subpart P of
      Regulations No. 4.     This is consistent [with] the
      State   Agency  opinion   considering Listing[]  4.04
      (Ischemic Heart Disease).

We   found     a    substantially       similar        explanation       deficient          in

Radford      because   it    was    “devoid       of     reasoning”      and     rendered

impossible the task of determining whether the ALJ’s finding was

supported by substantial evidence. 734 F.3d at 295.

      The Commissioner contends that, despite the similarity in

the cursory explanations provided by the ALJ here and the ALJ in

Radford, we should not remand for further proceedings because,

unlike the medical record in Radford, the medical record here

clearly establishes that Brown’s heart condition does not meet

or   equal    the   criteria       of   Listing        4.04C.      We   conclude          that

Brown’s      medical   record      is   not      so    one-sided      that     one     could

clearly   decide,      without      analysis,         that   Listing     4.04C       is   not

implicated.         Further,       we   do       not    accept     Brown’s       and      the

Commissioner’s invitations to review the medical record de novo

to discover facts to support or refute the ALJ’s finding at Step

                                             4
Three,   and   it   was    error   for    the    district   court    to   do   so.

Instead, we remand to avoid engaging in fact-finding “in the

first instance” and to allow the ALJ to further develop the

record so that we can conduct a meaningful judicial review in

the event the case returns to us.              Radford, 734 F.3d at 296.

     Brown also argues on appeal that the district court erred

in   concluding     that    the     ALJ       properly   accorded    less      than

controlling weight to the opinion of one of Brown’s treating

cardiologists.      However, in view of our decision to vacate the

decision and remand on Step Three of the sequential analysis, we

decline to address this issue.

     Accordingly, we vacate the district court’s judgment and

remand with instructions to remand the case to the agency for

further proceedings consistent with this opinion.                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials    before   this    court     and

argument would not aid the decisional process.

                                                         VACATED AND REMANDED




                                          5